Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to arranging data into clusters for marketing based on seasons
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 10 and 16 recite receiving data, sorting the data, arranging data, mapping data, applying rules and outputting cluster rules.  
The limitation of retrieving, sorting, computing an average, arranging retrieved data, mapping, applying rulesets and outputting data covers “Certain Methods of Organizing Human Activity”. The claim also recite training a self-organizing map (a type of  artificial neural network) for arranging retrieved data. Other than reciting a processor, nothing in the claim element precludes the step from practically being commercial or legal interaction including advertising or marketing (mapping weather-dependent marketing across geographies). If a claim limitation, under its broadest reasonable interpretation covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity) grouping of the abstract idea. Accordingly, the claim recites an abstract idea. The claimed invention also can be performed in the human mind or by using pen and paper, i.e., to send marketing content based on weather, seasonality and geographic region by mapping known marketing trigger rulesets to global counterparts …,  covers steps that can be performed by human mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for receiving, sorting, computing, mapping, applying and outputting and a model (a SOM) for arranging a retrieved data. The claims as a whole merely describe how to generally apply the concept of arranging data into a cluster data . The processor (computer) and the model in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving, sorting, mapping, applying, outputting data and training a model for arranging data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, sorting, mapping arranging, outputting data. These are limitations toward retrieving/accessing data (gathering data), sorting data, calculating data and outputting. Each steps are a very well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. 
Applicant’s specification, describes that the claimed invention retrieves existing data, mapping known marketing trigger rulesets. Further the specification discloses that the self-organizing map (SOM) are well known modules used to produce mapping. As noted, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-9, 11-15 and 17-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-9, 11-15 and 17-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.

Claims 10-15 recite stored computer program including instructions for performing the claimed steps . A claim to a software per se is ineligible subject matter under 35 U.S.C. 101, because it doesn’t fall within one of the statutory categories (machine, manufacture (process) or composition of matter).
Claims 16-20 recite a processor, readable storage and program instruction stored in the storage. The claim further recites that the instructions comprises of instructions to …. The claim does not recite a processor (the program instruction when executed by the process) performing the claimed steps. Therefore, the claimed processors and storage and program instruction, given the broadest reasonable interpretation of the claims would be interpreted as software per se and the readable storage as a transitory propagating signal per se. As such, the claims 16-20 are rejected as covering a signal per se, which is not directed towards statutory subject matter.  

Examiner’s note:
The pervious Office action was missing claims 16-20. Therefore, the rejection has been withdrawn and a new rejection is made addressing the missed claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
SOM-TC: Self-Organizing Map for Hierarchical Trajectory Clustering; Pranity Dewan et al.; 2017 IEEE 37th International Conference on Distributed Computing Systems, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688